FILED
                            NOT FOR PUBLICATION                              JUL 06 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MARIO CASTILLO,                                   No. 08-17168

               Petitioner - Appellant,            D.C. No. 1:07-cv-00814-OWW

  v.
                                                  MEMORANDUM *
MENDOZA-POWERS, Warden,

               Respondent - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Oliver W. Wanger, District Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.


       California state prisoner Mario Castillo appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      The State’s argument that California inmates do not have a due process

liberty interest in parole is foreclosed by Hayward v. Marshall, 603 F.3d 546, 561-

63 (9th Cir. 2010) (en banc).

      The state court did not unreasonably conclude that some evidence supports

the California Board of Parole Hearings’ 2006 decision to deny Castillo parole

because the most recent psychological evaluation indicated that without further

treatment and education, Castillo posed a substantial risk to the community. See

28 U.S.C. § 2254(d); Hayward, 603 F.3d at 563.

      AFFIRMED.




      1
        We certify for appeal, on our own motion, the issue of whether the
California Board of Parole Hearings’ 2006 decision to deny parole violated due
process.

                                         2                                   08-17168